Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 21, 2015

                                      No. 04-14-00886-CV

                             CITY OF SAN ANTONIO, ET. AL.,
                                       Appellants

                                                v.

               HAYS STREET BRIDGE RESTORATION GROUP, ET. AL.,
                                  Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-19589
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
        On April 17, 2015, Appellant filed Appellant’s Joint Motion to Abate. This court denied
the motion and ordered Appellant to file a report with this court no later than June 22, 2015
regarding the status of settlement negotiations. As per our order, on June 22, 2015, Appellant
filed a report on mediation asserting that the “undersigned do not anticipate that a settlement is
possible in the near term, although the City intends to continue to work towards an amicable
resolution. We ORDER Appellee Hays Street Bridge Restoration Group to provide a response to
this court no later than July 31, 2015 regarding Appellee’s position on Appellant’s settlement
negotiations status and a determination whether Appellee believes the parties are realistically
moving toward settlement.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court